DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introduction
The following is a Final Office Action in response to Applicant’s submission filed on 10/12/2021. Currently claims 1-4, 6-9 are pending and claims 1, 8, and 9 are independent.  Claims 1, 8, and 9 have been amended from the original claim set dated 10/2/2019.  Claim 5 has been cancelled and no claims have been added.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 101 rejection of claim 8 is withdrawn in light of the amendments.

	

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-214065 , filed on 11/14/2018.  A translated copy of the priority application will be needed to perfect priority.  

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-4, 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-4, 6-9, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-4, 6,7) are directed to a statutory category, namely a system/machine.  Claim 8, is directed to a statutory category, 
Step 2A (Prong 1): Claims 1, 8, and 9, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to collect and analyze potential customer satisfaction information while they drive in the vicinity of the store.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform survey functions that a customer service representative might perform for a retail store.  The abstract elements of claims 1, 8, and 9, recite in part “Acquire information…Acquire position information…Associate information with location…Provide information to a service provider…Calculate based on positiveness…”.  Dependent claim 2 adds to the abstract idea the following limitations which recite in part “Acquire information on driving environment…Associate information…”.   Dependent claim 3 adds to the abstract idea the following limitation which recites in part “Analyze a cause of information…”.  Dependent claim 4 adds to the abstract idea the following limitation which recites in part “Acquire information on driving environment…”.  Dependent claim 6 adds to the abstract idea the following limitation which recites in part “Acquire information of occupant…”.  Dependent claim 7 adds to the abstract idea the following limitation which recites in part “Transmit information to store…”.   All of these additional limitations, however, only serve to further limit the 
Step 2A (Prong 2):  Independent claims 1, 8, and 9, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “A vehicle…” which generally limits the claims to the general field of a vehicle, but this is insufficient with respect to a practical application (See MPEP 2106.05(h)).  
Dependent claims 4, 6, and 7 add the additional elements which recites in part “Camera…information processing terminal of the store…”.  These additional elements again fail to integrate the abstract idea into a practical application because they are determined to be insignificant extra solution activity in that the camera is used for mere data gathering (See MPEP 2106.05(g)) and the terminal simply limits the claim to a networked/computer based environment (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2and 3 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 9, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “A vehicle…”.  These items are not significantly more because these additional elements attempt to simply link the abstract idea (collect and analyze potential customer satisfaction information while they drive) to a particular field of use (See MPEP 2106.05 (h)). 
Dependent claims 4, 6, and 7 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 4, 6, and 7 include the additional elements which recite in part “Camera…information processing terminal of the store…”  These are not significantly more because they are determined to be insignificant extra solution activity in that the camera is used for mere data gathering (See MPEP 2106.05(g)) and the terminal is merely the software and/or hardware components used to implement the abstract idea on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2 and 3 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-4, 6-9 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu-Hoffman et al. (USPGPUB 2017/0221149) in view of Binion et al. (USPGPUB 2015/0112730) further in view of Austraat et al. (USPGPUB 2018/0027370)
Regarding claims 1, 8, and 9 (Amended), Hsu-Hoffman discloses an information processing system, method, and program comprising a vehicle and an information processing apparatus that acquires, from the vehicle, information acquired by the vehicle (Hsu-Hoffman ¶ABS - A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle), wherein the vehicle is configured to: acquire information on an occupant inside a vehicle cabin of the vehicle (Hsu-Hoffman ¶ABS - The computing device may receive input from the user when the user feels a sense of unease {i.e. acquire information}), and acquire position information of the vehicle (Hsu-Hoffman ¶50 - Vehicle information may also include information collected through one or more in-vehicle devices or systems such as…global positioning satellite (GPS) device), and wherein the information processing apparatus is configured to: when determining that the vehicle is to pass a pre-registered point based on the position information of the vehicle, associate at least one of information on the occupant acquired at the point and information calculated based on the information on the occupant with position The subjective risk analysis computing system may receive subjective risk information corresponding to the user's sense of unease regarding particular road segments {i.e. preregistered point} and process the subjective risk information to determine a subjective risk score for each of a plurality of road segments along a route).
Hsu-Hoffman lacks provide the information associated with the position information of the point.
Binion, from the same field of endeavor, teaches provide the information associated with the position information of the point (Binion ¶32 - The data analysis unit 54 is coupled to an interface 60, which transmits the data received from data analysis unit 54 to the insurer's computer system 16 via the network 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the risk assessment techniques of Binion because Binion discloses “external sensor data is collected and processed at the vehicle substantially in real-time. For example, onboard processing of external sensor data may be used to determine risk indicators (Binion ¶19)”.   Additionally, Hsu-Hoffman further details that “A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle (Hsu-Hoffman ¶ABS)” so it would be obvious to consider including the additional risk assessment techniques that Binion discloses because it augments the data used in the risk score of Hsu-Hoffman by including external vehicle data.  
Hsu-Hoffman further lacks the information calculated based on information on the occupant comprises a positiveness of the occupant regarding the point, and wherein the pre-registered point is a point around the store where the service provider provides a service for a store located at the point.
Austraat, from the same field of endeavor, teaches calculated based on information on the occupant comprises a positiveness of the occupant regarding the point (Austraat ¶68 - At step 406, computing device 300 determines a cognitive dimension (e.g., a sentiment or emotion) associated with each data point of the data received at step 402. The cognitive dimension may indicate, for example, a positive emotion associated with the data point), and wherein the pre-registered point is a point around the store (Austraat ¶69 -  In another embodiment, computing device 300 may determine that the cognitive geofence around the concert venue {i.e. store} is desirable based on a subscription from a municipal or city government to the cognitive geofencing service that requests cognitive geofences around areas) where the service provider provides a service for a store located at the point (Austraat ¶7 - The computer-implemented method may also include transmitting, by the computer system, a description of an area bounded by the virtual barrier to a terminal of a subscriber to a cognitive geofencing service such that the terminal can display the virtual barrier as a cognitive geofence).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the cognitive geofencing techniques of Austraat because Austraat discloses “The disclosed embodiment has the advantage 
Regarding claim 2 (Original), Hsu-Hoffman in view of Binion further in view of Austraat discloses an information processing system, method, and program comprising a vehicle and an information processing apparatus that acquires, from the vehicle, information acquired by the vehicle (Hsu-Hoffman ¶ABS - A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle).
Binion further teaches the vehicle acquires information on a driving environment of the vehicle (Binion ¶16 - The onboard vehicular data may reflect information generated by any of various devices or subsystems of a vehicle, such as devices that sense physical characteristics of the environment external to the vehicle (e.g., still image cameras, video cameras, lidar, radar, etc.)); and when the information processing apparatus determines that the vehicle is to pass the pre-registered point, the information processing apparatus associates information on the driving environment acquired at the point with the position information of the point (Binion ¶125 - the vehicle data was generated by a camera or other external sensor device located on or in the vehicle (e.g., external sensor 30 in FIG. 1), the images provided by the data of the camera or other sensor may be processed to identify particular known locations).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the risk assessment techniques of Binion because Binion discloses “external sensor data is collected and processed at the vehicle substantially in real-time. For example, onboard processing of external sensor data may be used to determine risk indicators (Binion ¶19)”.   Additionally, Hsu-Hoffman further details that “A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle (Hsu-Hoffman ¶ABS)” so it would be obvious to consider including the additional risk assessment techniques that Binion discloses because it augments the data used in the risk score of Hsu-Hoffman by including external vehicle data.  
Regarding claim 3 (Original), Hsu-Hoffman in view of Binion further in view of Austraat discloses the information processing apparatus analyzes a cause of information on the occupant at the point based on the information on the driving environment and associates the analyzed cause with the position information of the point (Hsu-Hoffman ¶5 - The subjective risk analysis computing system may receive subjective risk information corresponding to the user's sense of unease regarding particular road segments and process the subjective risk information to determine a subjective risk score for each of a plurality of road segments along a route).  
Regarding claim 4 (Original), Hsu-Hoffman in view of Binion further in view of Austraat discloses an information processing system, method, and program comprising A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle).
Binion further teaches the vehicle comprises an external camera for capturing an outside of the vehicle, and acquires information on the driving environment from an image captured by the external camera (Binion ¶16 - The onboard vehicular data may reflect information generated by any of various devices or subsystems of a vehicle, such as devices that sense physical characteristics of the environment external to the vehicle (e.g., still image cameras, video cameras, lidar, radar, etc.)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the risk assessment techniques of Binion because Binion discloses “external sensor data is collected and processed at the vehicle substantially in real-time. For example, onboard processing of external sensor data may be used to determine risk indicators (Binion ¶19)”.   Additionally, Hsu-Hoffman further details that “A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle (Hsu-Hoffman ¶ABS)” so it would be obvious to consider including the additional risk assessment techniques that Binion discloses because it augments the data used in the risk score of Hsu-Hoffman by including external vehicle data.  
Regarding claim 6 (Original), Hsu-Hoffman in view of Binion further in view of Austraat discloses the vehicle comprises an in-cabin camera for capturing an inside of a In some cases, the input device may include one or more device in addition to, or in place of the pressure sensor, such as a button, a microphone for receiving a verbal input, a biometric sensor (e.g., a pulse sensor, a heartrate sensor, a blood pressure sensor, etc.), a device for receiving haptic feedback, an imaging device (e.g., a video camera, a still camera, etc.) that may be used to monitor eye movements, body language, and the like).
Regarding claim 7 (Original), Hsu-Hoffman in view of Binion further in view of Austraat discloses an information processing system, method, and program comprising a vehicle and an information processing apparatus that acquires, from the vehicle, information acquired by the vehicle (Hsu-Hoffman ¶ABS - A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle).
Binion further teaches the information processing apparatus transmits information associated with position information of the point to an information processing terminal of the store located at the point (Binion ¶32 - The data analysis unit 54 is coupled to an interface 60, which transmits the data received from data analysis unit 54 to the insurer's computer system 16 via the network 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the risk assessment techniques of .  


Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, the 35 USC § 101 rejection of claim 8 is withdrawn in light of the amendments.
Regarding the arguments related to the 35 USC § 101 rejections of claims 1-4, 6-9, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant argues the claimed invention is further integrated into a practical application by addressing the benefit of the information gathering and analysis techniques which can lead to an enhanced environment around a store.  While this information gathering and analysis approach might be an improvement to the business process managing a retail outlet, and as such, have practical applicability, this practical 
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to occupant sentiment as well as more clearly claiming that this is a provided service to a customer (as opposed to in-house analysis).  In light of this amendment, Examiner agrees that the original reference did not clearly teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that does clearly teach these limitations (Austraat as discussed above) and is now cited.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624